DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 6/22/22 and has been entered and made of record. Currently, claims 1, 2, 6-12, 14, and 16-22 are pending, of which claims 16-22 are newly added.

Response to Arguments

Applicant's arguments filed 6/22/22 have been fully considered but they are not persuasive. 
The applicant asserts Ikeda (US 2019/0004751) and Iida (US 2006/0039024) fails to disclose, teach, or suggest the configuration "in the case where the web content is unable to be displayed based on detecting the login event, display, based on the setting, the error screen or display a main menu screen without displaying the error screen" as recited in claims 1, 14, and 19. The Examiner respectfully disagrees as the combination of Ikeda and Iida discloses the above mentioned feature. Particularly, Ikeda discloses displaying web content after a predetermined condition or event, such as after a login (paras 22, 49, 59, and 97). Iida discloses setting in advance whether to display an error message when an error occurs, such as abnormal termination or network failure (paras 22, 24, and 27). Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the determining whether to display an error notification or not based on predefined settings, as described by Iida, with the system of Ikeda. The suggestion/motivation for doing so would have been to avoid burdening a user with an error message that is not applicable or does not need immediate action from the user thereby increasing user friendliness. Therefore, the combination of Ikeda and Iida disclose the configuration "in the case where the web content is unable to be displayed based on detecting the login event, display, based on the setting, the error screen or display a main menu screen without displaying the error screen" as recited in claims 1, 14, and 19.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6-12, 14, and 16-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ikeda et al. (US 2019/0004751) in view of Iida et al. (US 2006/0039024).
Regarding claims 1 and 14, Ikeda discloses a method for an information processing apparatus and an information processing apparatus, comprising: 
a memory storing instructions (see Fig. 2 and para 25, HDD 204); and 
at least one processor (see Fig. 2 and para 25, CPU 201) executing the instructions causing the information processing apparatus to: 
register information that identifies a web content (see Fig. 3 and paras 37-42, signage application 300 receives registered web content from content server 120); 
display, based on detecting a login event, the web content identified by the registered information (see Fig. 9 and paras 22, 49, 59, and 97, a predetermined condition is set by a user, such as after login, after a particular operation, or after an auto clear operation, to display the web content).
Ikeda does not disclose expressly make a setting as to whether or not to display an error screen in a case where the web content is unable to be displayed and, in the case, where the web content is unable to be displayed based on detecting the login event, display, based on the setting, the error screen or display a main menu screen without displaying the error screen.
Iida discloses make a setting as to whether or not to display an error screen in a case where the web content is unable to be displayed (see Figs. 3 and 4 and paras 22, 24, and 27, a user can set whether to display an error message or not); and 
in the case where the web content is unable to be displayed based on detecting the login event, display, based on the setting, the error screen or display a main menu screen without displaying the error screen (see paras 22 and 25, an error message can be displayed on display device 4 or emailed to a specific user based on preset criteria).
Regarding claim 19, Ikeda discloses an information processing apparatus, comprising: -4-Amend ment for Application No.: 17/360,433 Attorney's Docket No.: 10207895US01 
a memory storing instructions (see Fig. 2 and para 25, HDD 204); and 
at least one processor (see Fig. 2 and para 25, CPU 201) executing the instructions causing the information processing apparatus to: 
manage user information and a role corresponding to a user (see paras 21-22, 42, and 44, user identification and a password are used to authenticate a user and if the user authentication/login are successful the user is allowed to use various functions of the image forming apparatus); 
perform processing for the user to log in to the information processing apparatus (see paras 21-22, 42, and 44, user identification and a password are used to authenticate a user and if the user authentication/login are successful the user is allowed to use various functions of the image forming apparatus); and  
display a web content (see Fig. 9 and paras 22, 49, 59, and 97, a predetermined condition is set by a user, such as after login, after a particular operation, or after an auto clear operation, to display the web content).
Ikeda does not disclose expressly in a case where an error that disables display of the web content occurs, based on a type of the error and based on the role corresponding to the user, perform control as to whether or not to display an error screen.
Iida discloses in a case where an error that disables display of the web content occurs, based on a type of the error and based on the role corresponding to the user, perform control as to whether or not to display an error screen (see Figs. 3 and 4 and paras 22, 24, 25 and 27, a user can set whether to display an error message or not, - 39 -10207895US01an error message can be displayed on display device 4 or emailed to a specific user based on preset criteria).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the determining whether to display an error notification or not based on predefined settings, as described by Iida, with the system of Ikeda.
The suggestion/motivation for doing so would have been to avoid burdening a user with an error message that is not applicable or does not need immediate action from the user thereby increasing user friendliness.
Therefore, it would have been obvious to combine Iida with Ikeda to obtain the invention as specified in claims 1, 14, and 19.

Regarding claim 2, Iida further discloses the at least one processor executing the instructions further causing the information processing apparatus to provide a setting screen that accepts the setting for an administrator (see Figs. 3 and 4 and paras 22, 24, and 27, a user can set whether to display an error message or not).  
Regarding claim 6, Iida further discloses the at least one processor executing the instructions further causing the information processing apparatus to, in a case where the screen that notifies the error is not displayed, transmit an e-mail to notify the error of being unable of displaying the web content to a user based on predetermined authority information (see paras 19 and 25, an e-mail notification can be used).  
Regarding claim 7, Ikeda further discloses the at least one processor executing the instructions further causing the information processing apparatus to authorize a user of the information processing apparatus, wherein the displaying includes displaying the web content when the user is authorized (see paras 44, 59, and 99-102, user authentication is carried out to determine a user of the image processing apparatus 100).  
Regarding claim 8, Ikeda further discloses the at least one processor executing the instructions further causing the information processing apparatus to execute auto-clear processing of returning a screen displayed on an operation unit of the information processing apparatus to an initial screen when an operation of the operation unit is not performed for a predetermined time period, wherein the displaying includes displaying the web content based on the execution of the auto-clear processing (see paras 59 and 79-82, an auto-clear operation can be the trigger for web content display).  
Regarding claim 9, Ikeda further discloses wherein the displaying includes displaying the web content based on a start of print processing (see Fig. 7D and paras 42 and 98-102, web content information can be triggered by a particular operation, such as a print process, a print process can also require user authentication and the user authentication can also be a trigger for displaying web content).  
Regarding claim 10, Ikeda further discloses wherein the registered information indicates a path to access the web content (see Fig. 5-3B and paras 50-51, a path to access web content is registered).  
Regarding claim 11, Ikeda further discloses wherein the displayed web content include at least either one of an advertisement and a bulletin board (see Fig. 9 and para 97, a bulletin is displayed).  
Regarding claim 12, Iida further discloses wherein the error includes a communication error (see para 27, the error can be a network failure).  
Regarding claim 16, Ikeda further discloses wherein the main menu screen is displayed when the error screen is closed by a user operation (see Fig. 8B and para 92, after an auto-clear process the main menu screen is displayed).  
Regarding claim 17, Ikeda further discloses, wherein the main menu screen is a screen for allowing a user to select a function to be executed from among a plurality of functions of the information processing apparatus (see Figs. 8B and para 92, the main menu screen is for selected functions available to the user).  
Regarding claim 18, Ikeda further discloses wherein the plurality of functions includes a copy function and a print function (see Figs. 8B and para 92, the main menu screen is for selected functions available to the user, such as print, scan, copy, etc.).
Regarding claim 20, Iida further discloses wherein, in the control, in a case where the type of the error is a network failure and where the role corresponding to the user is a network administrator, the error screen is displayed (see Figs. 3 and 4 and paras 22, 24, 25 and 27, a user can set whether to display an error message or not, - 39 -10207895US01an error message can be displayed on display device 4 or emailed to a specific user based on preset criteria).  
Regarding claim 21, Ikeda further discloses wherein the web content is displayed based on a login event (see Fig. 9 and paras 22, 49, 59, and 97, a predetermined condition is set by a user, such as after login, to display the web content).  
Regarding claim 22, Iida further discloses wherein, in the control. the error screen is displayed, or a main menu screen is displayed without displaying the error screen (see Figs. 3 and 4 and paras 22, 24, 25 and 27, a user can set whether to display an error message or not, - 39 -10207895US01an error message can be displayed on display device 4 or emailed to a specific user based on preset criteria).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677